DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-15 and 26, in the reply filed on Mar. 31, 2022 is acknowledged.
Applicant’s further election without traverse of species of polypropylene reacted with short half-life peroxide, as presently recited in claim 13, in the reply filed on Mar. 31, 2022 is acknowledged.
Claims 14 and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Mar. 31, 2022.
Claims 1-13, 15, and 26 are presently under consideration.



Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 15, and 26 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a flexural modulus of at least “250 kpsi (1720 MPa)”. The two recited numbers are reported with different units are not identical in value (250 kpsi is about 17323.7 MPa), and the two recited values have different numbers of significant figures (two vs. three). Because the claim recites two different values of the flexural modulus, the claim does not set forth with reasonable clarity which of the values serves as the lower limit of the recited range of values of the flexural modulus.
Claims 2-13, 15, and 26 are ultimately dependent upon independent claim 1, and they are indefinite for the same reason.

Claim 13 recites an organic peroxide that has a “short” half-life. The term “short” is not defined in the claims or in the specification.
The term “short” is a relative term because it requires a comparison to another peroxide having a different half-life. However, the claims and specification do not provide such a point of comparison by which to judge the scope of the term.
The ‘shortness’ of a period of time is a subjective measure, because it depends upon the opinion of a person comparing the period of time to another and undefined period of time. The examiner finds no objective standard in the specification or in the art for ascertaining with reasonable clarity which half-life values one of ordinary skill in the art would determine to be “short” as opposed to “long”.
Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of a “short” half-life. Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claim as read in light of the specification does not set forth the scope of the claimed invention with reasonable clarity.
See MPEP 2175.05(b)(III)-(IV).

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 15, and 26 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 6,320,009 B1 (herein “Nakano”).
As to claim 1: Nakano describes a polypropylene homopolymer (see Comparative Example 13 in Table 8; col. 39, ll. 6-67) having a melt flow rate of 27.7 g/10 min and a flexural modulus of 1986 MPa. The polymer is produced in a reactor, and it is therefore considered to be “reactor grade”.
As to claim 2: The cited polymer has an Mw/Mn value of 9.41.
As to claim 3: The cited polymer has an Mz/Mn value of about 42.3 (9.41*4.50).
As to claim 4: The cited polymer has an Mz value of 1,110,000. The Mz+1 must be larger than this, and therefore it falls within the presently recited range.
As to claims 5-7: The cited polymer has a melting point of 162.9 °C, a crystallization temperature of 119.0 °C, and a heat distortion temperature of 138 °C.
As to claims 8-9: The cited polymer has a meso pentad content of 98.5 % and an Mw of 245,000. This corresponds to a polymer with about 5822 propylene units of which about 87 units are not in meso pentads. Therefore, on average, the polymer has an average meso run length of about 67 units. Per 10,000 propylene units, this corresponds to about 149 stereo defects.
As to claim 15: Nakano further discloses that the polymers are used for injection molding (see the abstract and col. 38, l. 36).
As to claim 26: The cited polymer has an Mz/Mw value of 4.50.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764